Title: To James Madison from John Graham, 29 August 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept of State 29th Augt 1816
        
        I now forward a Copy of Mr Monroe’s Official Letter to Mr Harris. I have been obliged to run it off in haste but I believe it is correct. The other Copies which Mr Monroe directed to be sent to you were forwarded by the Mail of yesterday.
        You will, I presume, have heared from Mr Crawford himself, that he had returned to this City. With Affectionate Respect I am Dear Sir Your Mo Obt Sert
        
          John Graham
        
      